Citation Nr: 0417694	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-02 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disability in the 
left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk







INTRODUCTION

The veteran served on active duty from August 1999 to 
December 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the veteran's claim of entitlement 
to service connection for chondromalacia patella in the left 
knee.  


FINDINGSOF FACT

1.  Genu recurvatum of the left knee is a congenital defect.

2.  The current left knee disabilities did not result from a 
superimposed injury or disease, which occurred during 
service.

3.  Arthritis of the left knee was initially manifested more 
than one year following service.   


CONCLUSION OF LAW

1.  Genu recurvatum of the left knee is not a disease or 
injury within the meaning of applicable law or regulations 
providing compensation benefits. 38 C.F.R. § 3.303(c) (2003).

2.  An acquired left knee disability was not incurred in or 
aggravated by service nor may arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claims.  The appellant was 
provided a copy of the rating decision and a statement of the 
case (SOC).  By way of these documents, the appellant was 
also specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
her behalf.  Further, in August 2001 a letter was sent to the 
veteran which specifically informed the appellant of the 
VCAA, what information and evidence needed from him to 
substantiate his claim, and what evidence the VA would 
attempt to obtain.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Additionally, the veteran in this case received VA 
examinations regarding his left knee in both September 2001 
and October 2002.  All identified evidence is of record.  

The Board notes that the appellant has not been specifically 
informed to provide any evidence in his possession that 
pertains to the claim as set forth in 38 C.F.R. 
§ 3.159(b)(1).  The Board, however, finds that in the instant 
case the appellant has not been prejudiced by this defect.  
In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the implementation of the VCAA 
is deemed to be harmless error.  VA has satisfied both its 
duty to notify and assist the appellant in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

Service medical records show that at the time of the 
enlistment examination in July 1998 there was no notation of 
any disability in the left knee.  The service medical show 
that the veteran was seen at the dispensary on several 
occasions in September 1999.  At that time he reported that 
his knee had separated while running, that his leg collapsed 
inward, and that he fell.  At this treatment in September 
1999 the medical examiner noted obvious swelling.  The 
examiner restricted activities, which would put strain on the 
left knee.  He was seen the following day at which time the 
assessment was right knee pain and possible patellofemoral 
syndrome versus ligament sprain.   Later in September 1999 he 
returned to the dispensary for a follow-up examination and 
complained of pain, swelling, popping, and giving way in the 
left knee.  The medical examiner at this time found knee pain 
secondary to genu recurvatum and instructed the veteran to 
wear a knee brace during activity and to return if the 
symptoms worsened.  There are no later indications of 
complaints of knee pain during service.  

A VA medical examination was conducted in September 2001.  
The veteran at this examination related the left knee injury 
of September 1999 and complained of left knee pain, cracking 
and instability, locking, heaviness, stiffness, and swelling 
of the medial knee.  The examiner noted that the veteran had 
not been using any prescription medication for his knee pain.  
He was using an elastic knee brace.  The examiner found the 
range of motion for the left knee to be 0 degrees extension 
and 135 degrees flexion and pain in motion from 125 to 135 
degrees.  The veteran also had a positive patellar grind test 
and a painful McMurray test in the left knee.  The veteran 
had a negative Lachman test, a negative valgus/varus stress 
test, and a negative anterior/posterior drawer test.  An X-
ray of the left knee revealed minimal degenerative changes 
along the patella and an MRI, which showed no evidence of a 
meniscal tear or significant cartilaginous loss.  The MRI 
revealed chondromalacia affecting the mid patella.  The 
diagnosis was chondromalacia patella, left knee.     

A VA examination was conducted in October 2002.  The examiner 
noted at this time that there had been no treatment for a 
left knee disability since the veteran was discharged from 
active service.  Also, the veteran had no visits to the 
emergency room or doctors due to any problem with the left 
knee since the previous VA examination in September 2001.  
The examiner found that the veteran did not need the 
assistance of crutches, a cane, or a brace to walk.  It was 
also revealed that the veteran had no painful motion in the 
range of motion measured at the examination, and that the 
limitation of the range of motion and joint function by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups was within normal limits.  In 
analyzing the MRI taken at the previous VA examination, the 
examiner found that there was a small likelihood that the 
physiologic joint effusion and chondromalacia patella 
affecting the mid patella were post-traumatic.  The diagnoses 
were chondromalacia patella in the left knee, with minimal 
degenerative joint disease, and congenital bilateral knee 
genu recurvatum.  The final medical opinion given by the 
examiner was that it was not at least as likely as not that 
the current chondromalacia patella and minimal degenerative 
changes along the patella were related to any in-service 
injury.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110, 1131 (West 2002). Service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2003).

A familial, congenital or developmental defect is not a 
disease or injury within the meaning of applicable law.  See 
38 C.F.R. § 3.303(c) (2003).  The VA General Counsel has 
defined a "defect" as an imperfection or structural 
abnormality or condition which is more or less stationary in 
nature.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).

The General Counsel has held that service connection may be 
granted, to include based on aggravation, for diseases of 
congenital, developmental, or familial origin. Service 
connection may not be granted for familial, congenital or 
developmental defects unless such defect was subject to 
superimposed disease or injury during military service that 
resulted in disability apart from the congenital or 
developmental defect. Id.

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived from specialized medical education, 
training or experience, such as matters relating to a 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In this regard the service and post service medical records 
show that the veteran has congenital genu recurvatum of the 
left knee.  This is a congenital defect and not a disability 
for which service connection may be granted.  38 C.F.R. § 
3.303(c) (2003).  However, service connection may be granted 
for any superimposed injury or disease.  

In this regard, the service medical records show that the 
veteran was treated for left knee pain in September 1999 
after his knee gave out on him.  Although possible 
patellofemoral syndrome or ligament sprain was suspected the 
last assessment was that the left knee pain was caused by the 
genu recurvatum.  Although VA x-rays in September 2001 showed 
arthritis of the left knee, this is more than 1 year and 8 
months following service.  Furthermore the VA examiner in 
October 2002 indicated that the currently diagnosed 
chondromalacia patella and minimal degenerative changes of 
the left knee were not related to any in-service injury.  

The lack of evidence linking complaints in September of 1999 
to the condition of chondromalacia patella in the left knee, 
coupled with the opinion of the examiner given at the October 
2002 VA examination, show that the current knee problem are 
unrelated to service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a disability in the 
left knee.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for a disability in the 
left knee is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



